     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00868-EPG
     ROBERT WILLIAM CARSON,                           )
10                                                    )    STIPULATION AND (PROPOSED)
                    Plaintiff,                        )    ORDER FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )    (ECF No. 17)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from 03/29/2020 to 04/28/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
19   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
20   accordingly.
21          Due to the ongoing pandemic with COVID-19 and the various executive orders
22   throughout Fresno County and now the State of California, along with the recommendations for
23   Social Distancing, Plaintiff’s Counsel is operating with very limited staff, and on certain days,
24   from his home. The Office of Hearings Operations is still conducting telephonic hearings. As it
25   is required to continue the normal day-to-day tasks involved in developing cases and the
26   requirements of the five-day rule related to submission of evidence to the Administrative Law
27   Judge which is imposed under 20 CFR § 404.935, Counsel must still continue normal operations
28   but with a significantly reduced level of support.



                                                  1
 1          Counsel was already dealing with an unusual increase of administrative hearings before
 2   the Pandemic was declared. Counsel had planned for additional staff to assist with the
 3   administrative work; however, with the Distancing requirements, that additional staff is no
 4   longer feasible. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings,
 5   10 hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
 6   opening briefs due. The week of 03/29/2020, Plaintiff’s Counsel had 13 administrative hearings,
 7   31 hearing preparation appointments with claimants, 4 letter briefs, 2 reply briefs and 5 opening
 8   briefs due. Each of the administrative hearings also requires administrative hearing briefs with a
 9   full summary of the medical records and legal arguments.
10          As a result of the above, Plaintiff’s Counsel requires a third extension to brief this matter.
11   It is not Counsel’s intent to delay this matter any further.
12          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
13   and Court for any inconvenience this may cause.
14
                                            Respectfully submitted,
15
16   Dated: March 27, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

17
                                        By: /s/ Jonathan Omar Pena
18
                                           JONATHAN OMAR PENA
19                                         Attorneys for Plaintiff

20
21
     Dated: March 27, 2020                  MCGREGOR W. SCOTT
22                                          United States Attorney
                                            DEBORAH LEE STACHEL
23                                          Regional Chief Counsel, Region IX
24                                          Social Security Administration

25
                                        By: */s/ Margaret Lehrkind
26                                         Margaret Lehrkind
27                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
28                                         (*As authorized by email on March 27, 2020)



                                                   2
                                               ORDER
 1
 2          Pursuant to the stipulation of the parties, and finding good cause exists, IT IS ORDERED

 3   that Plaintiff’s stipulated third request for additional time (ECF No. 17) is granted. Plaintiff’s
 4   opening brief shall be filed on or before April 28, 2020. All subsequent deadlines in the Court’s
 5   scheduling order are extended accordingly.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     March 27, 2020                               /s/
 9
                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
